Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-15 are currently pending in the instant application.  Claims 10-15 are rejected and claims 1-9 are considered allowable in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2018/061172, filed on May 2, 2018 and claims benefit of Foreign Application EPO PCT/EP2017/060451, filed on May 3, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 10 and 11 recite the limitation “The crystalline form of the compound” which are both independent claims.  There is no mention of “A crystalline form of a compound” earlier in the claims and therefore it is unclear what Applicants are referring back to with the limitation “The crystalline form of the compound”.  There is insufficient antecedent basis for this limitation in the claim.  To overcome the rejection, Applicants are suggested to amend both claims 10 and 11 so the limitation “The crystalline form of the compound” now reads “A crystalline form of a compound”.

IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626